Citation Nr: 0932260	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  00-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had honorable active service in the U.S. Army 
from October 1960 to April 1961, and from December 1963 to 
June 1976.  He died on May [redacted], 1999.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The appellant was afforded a 
personal hearing at the RO in June 2000.  A hearing was held 
before a Veterans Law Judge via video conference in March 
2002.

The Board remanded the appellant's claims in March 2004.  A 
Supplemental Statement of the Case was issued in September 
2005 and the case was returned to the Board for final 
consideration.  The Board issued a decision in March 2006 
denying the appellant's claims.  The appellant appealed to 
the Court of Appeals for Veterans Claims (Court), who vacated 
and remanded the appeal in a December 2007 decision.  


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 1999 from cardio-pulmonary 
arrest due to or as a consequence of a massive internal head 
injury due to or as a consequence of a motor vehicle 
accident.

2.  At the time of the Veteran's death, he was service-
connected for post traumatic stress disorder (PTSD), which 
was evaluated as 100 percent disabling effective June 1, 
1995; encephalalgia, rated 30 percent disabling; gunshot 
wound residuals of the left ankle, rated 20 percent 
disabling; post operative lumbar sympathectomy, rated 0 
percent disabling; and hearing loss rated 0 percent 
disabling.

3.  The Veteran's PTSD was not the primary or a contributory 
cause of his death.

4.  The Veteran's cause of death is not related to his 
military service.

5.  The Veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death. 

6.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating or Board 
decision.   


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.310, 3.312 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the appellant in 
October 2002 and March 2004, subsequent to the initial AOJ 
decision.  Where, as here, notice was not provided prior to 
the initial AOJ decision, the appellant has the right to 
content complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. at 120.  The Board finds 
that any deficiency as to timing has been cured by 
appropriate notice and subsequent adjudication in September 
2005.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (defects in timing of notice may be cured by affording 
the appellant appropriate notice and subsequent 
adjudication).  Thus, the Board finds that any defect with 
respect to the timing of the notice requirement was harmless 
error.  

The Board notes that the appellant has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, given the denial hereafter of the 
appellant's claims, any questions as to an effective date are 
moot.  Thus the Board finds that the appellant has not been 
prejudiced by VA's failure to provide notice on this element 
of her claims.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
appellant has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence related to the 
appellant's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  As the Veteran is 
deceased, a medical examination is not obtainable.  
Independent medical advisory opinions, however, have been 
obtained from cardiovascular specialists within the VA health 
care system in June 2003 and April 2009.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

I.  Service Connection for Cause of Death

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The objective evidence regarding the cause of the Veteran's 
death consists of the death certificate and the police 
reports.  The death certificate lists the cause of death as 
cardio-pulmonary arrest due to or as a consequence of massive 
internal head injury due to or as a consequence of motor 
vehicle accident.  A police report of the motor vehicle 
accident is of record and shows that the Veteran was involved 
in a single vehicle accident on May [redacted], 1999, at 9:55 p.m.  
The narrative on the report states that the Veteran lost 
control of his vehicle and ran into the ditch on the side of 
the road.  His vehicle impacted the ditch and overturned 
partially ejecting the Veteran from the vehicle.  A blood 
alcohol test was done.  The results were released in July 
1999 and show that the Veteran had a blood alcohol content of 
0.14 g% at the time of the accident.  A revised police report 
showing these results was issued and submitted to VA in 
September 1999.  Thus the objective evidence shows that the 
Veteran died in a motor vehicle accident that caused a 
massive internal head injury that in turn caused his heart 
and lungs to stop.

The appellant asserts, however, that the Veteran had a heart 
attack due to hypertension and heart disease cause by his 
service-connected PTSD, and that this was the cause of his 
death rather than the head injury caused by the motor vehicle 
accident.  The Board has considered all the evidence of 
record and finds that the preponderance of the evidence is 
against the appellant's claim. 

Despite the appellant's statements and testimony that she was 
told that it appeared the Veteran had a heart attack 
immediately prior to crashing his vehicle, there is no 
direct/objective medical evidence showing that he did, in 
fact, have a myocardial infarction.  No treatment was sought 
prior to his death that would provide evidence that he was 
having an acute cardiac event, including a myocardial 
infarction, on the day of his death.  Moreover, no autopsy 
was performed after the Veteran's death that would have 
conclusively determined that the cause of death was a 
myocardial infarction.  (See appellant's November 2005 
statement.)  The county coroner was the individual who 
completed and signed the death certificate and determined 
that the cause of the Veteran's death was cardio-pulmonary 
arrest due to massive internal head injury.  Furthermore he 
listed the manner of death as an accident rather than 
natural.  

The appellant testified at a RO hearing in January 2000 that 
she spoke with the Veteran earlier on the day of his death, 
and he complained of feeling worse than he had ever felt and 
of pressure on his chest.  She also testified that a friend 
of the Veteran's told her that he had seen the Veteran at 
3:00 p.m., and that he told her the Veteran looked worse than 
he had ever seen him.  She also testified that a neighbor, 
apparently claiming to have witnessed the accident, told her 
that she had seen the Veteran turn into the driveway, throw 
his hands up, and the truck accelerated.  She further 
testified that the state and local police told her that it 
had to have been a heart attack because someone just does not 
up and accelerate like the Veteran did; that they also told 
her that when they came upon the Veteran his hands were up 
like he was grabbing his chest; and that it was just a matter 
of fact that the Veteran had a heart attack and wrecked.  
Finally she testified that the county coroner told her "your 
husband had a heart attack," and that he made that 
determination based upon the way the truck accelerated and 
the lack of blood from the head injury.  

At a March 2002 Board hearing, the appellant testified again 
to these same facts.  In a statement submitted in March 2002 
after the Board hearing, however, the appellant elaborated on 
her testimony by stating that, on the day of his death, the 
Veteran did not get up until noon, that she saw him then and 
he stated that he felt worse than he had ever felt, that his 
skin was grayish in color, and that he was suffering from 
"S.O.S." and complaining of neck and arm pain.  The 
appellant stated that she was a LPN (licensed practical 
nurse) and in her opinion the Veteran had exhibited all the 
sign and symptoms of a major coronary.  Despite this, 
however, she continued with her plans and went out for the 
evening leaving the Veteran at home.  

In further support of her claim, the appellant submitted 
statements from the county coroner, the Veteran's private 
treating physician, her sister who is also an LPN, and a 
friend who saw the Veteran the afternoon on the day of his 
death who is a certified nurse's aide (CNA).  She also 
submitted a private medical opinion dated in January 2006.

In the statements from the appellant and her sister, they 
relate that the Veteran looked pale and complained of chest 
and arm pain, thus exhibiting symptoms of a heart attack.  
They opine that the Veteran had a myocardial infarction that 
caused the motor vehicle accident and that the myocardial 
infarction was due the Veteran's hypertension, which was due 
to his service-connected PTSD.  The CNA friend also says she 
saw the Veteran and he looked pale and stated that he felt 
worse than he ever had.  She opines also that the Veteran's 
PTSD caused his hypertension which in turn caused cardiac 
problems.  

The statement from the Veteran's private treating physician 
dated in April 2002 states that, after reviewing the medical 
record of the Veteran, he feels that "it is quite probable 
that severe hypertension which occurred as a result of post 
traumatic stress syndrome was a direct contributor to [the 
Veteran's] heart attack.  [The Veteran] experience a heart 
attack at the time of his death that was the direct result of 
his death."

As for the county coroner's statement, in January 2000, the 
appellant submitted a statement from him addressed to her 
that stated "it has come to my attention that [the Veteran] 
sustained a Myocardial Infarction prior to his vehicle 
accident of May [redacted], 1999.  This information was not available 
to this office at that time, it therefore becomes a very 
significant fact.  His long history of cardiac problems. 
(sic)"  

The January 2006 private physician's opinion was obtained by 
the appellant's representative.  In her January 2006 
statement, after setting forth the facts, the private 
physician states that the evidence of record suggests that 
the Veteran displayed signs of a cardiac event during the 24-
hour period prior to the motor vehicle accident.  She further 
states that the coroner stated that the myocardial infarction 
could have occurred prior to the accident, and the Veteran's 
treating physician stated that he experienced a heart attack 
at the time of his death.  Based upon these facts, she opines 
that it is at least as likely as not that the Veteran's PTSD, 
evaluated as 100 percent disabling, exacerbated his existing 
hypertension and that the mental stress associated with his 
PTSD "may have" played a role in the development of cardio-
vascular disease.  She, therefore, opines 

it is as likely as not that the stress situation 
associated with the Veteran's service-connected 
PTSD had both a direct effect as well as an 
indirect effect via hypertension on the development 
of his cardiovascular disease and subsequent 
myocardial infarction which caused his demise.  

In support of her opinions, she cites to scientific studies 
and medical articles that she contends support the view that 
stress can have a significant effect on the development of 
hypertension, including stress from anxiety and depression 
symptoms.    

The appellant contends that this evidence is sufficient to 
show that the Veteran died of a myocardial infarction caused 
by his PTSD.  The Board disagrees.  First, the coroner's 
opinion appears to be based upon a history given by someone 
else rather than his own independent investigation.  As read, 
this letter indicates that someone other than the coroner or 
one of his staff determined that the Veteran sustained a 
myocardial infarction prior to his accident as indicated by 
the words "it has come to my attention" and "this 
information was not available to this office at that time."  
The coroner fails to indicate how this came to his attention 
and what evidence he bases his statements on.  The Board is 
not bound to accept an opinion based on history provided by 
the appellant and on unsupported clinical evidence.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Furthermore, 
evidence that is merely information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
A bare transcription of a history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Id.  Thus, simply 
because the coroner recites someone else's report that the 
Veteran had a myocardial infarction does not make it a fact, 
especially when unsupported by clinical evidence.  

Second, it is the coroner's responsibility to determine the 
cause of death based upon the evidence before him.  This 
coroner made the determination of cause of death when he 
signed the death certificate.  If he is changing his opinion 
as to the cause of the Veteran's death, he must provide a 
full explanation of his reasons for doing so including any 
clinical evidence he is relying upon.  No explanation or 
contemporaneous evidence, however, was submitted to support 
the coroner's change of opinion, if that is what he did, as 
to the cause of the Veteran's death.  Indeed, no formal 
change to the death certificate has occurred.  

Finally, this coroner is the one who, as the appellant 
testified, told her that the Veteran died of a heart attack 
because of the manner of the accident and the lack of blood 
at the scene, but then wrote on the death certificate that 
the cause of death was cardio-pulmonary arrest due to massive 
internal head injury as a result of the accident.  These 
inconsistent statements as to the cause of the Veteran's 
death without any explanation further undermine the probative 
value of the coroner's statement submitted in January 2000.  

In regard to the April 2002 statement from the Veteran's 
private treating physician, the Board finds this statement to 
have little to no probative value.  As with the coroner's 
statement, there is no indication as to what supporting 
clinical evidence this physician relied upon in rendering his 
opinion.  Although he indicated he reviewed the Veteran's 
treatment records, there is no indication that he had 
clinical evidence showing the Veteran had in fact experienced 
a myocardial infarction at the time of his death.  He does 
not indicate that he physically examined the Veteran or 
conducted any diagnostic testing, or that he even spoke with 
the Veteran that day regarding his symptoms.  Although a lay 
person's statement as to symptoms may be the basis for an 
altered diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007), in this case, symptoms alone cannot 
definitively diagnose a myocardial infarction.  Rather, such 
a diagnosis can only be concluded by diagnostic testing, such 
as by an electrocardiogram or blood tests.  Thus, the lack of 
objective medical evidence of a diagnosis of a myocardial 
infarction on the day of the Veteran's death greatly reduces 
the probative value of this physician's opinion.

Furthermore the treatment records from this physician do not 
show any diagnosis of a cardiovascular condition other than 
hypertension.  The fact that the Veteran had hypertension 
that was often uncontrolled is insufficient to support a leap 
to the conclusion that the Veteran died of a myocardial 
infarction given the nature of his head injury from the motor 
vehicle accident and the established cause of death.  

Lastly, the grammatical structure of the physician's opinion 
likewise diminishes its probative value.  As written, it 
conveys that the Veteran's heart attack was caused by the 
Veteran's death, not that his death was caused by the heart 
attack, as would actually support the appellant.  That it is 
necessary to re-arrange the language of an opinion for it to 
convey a meaning favorable to the appellant is not evidence 
of a strong opinion.  

As for the opinions submitted by the appellant, her sister, 
and the CNA friend that the Veteran's PTSD caused cardiac 
problems and that these cardiac problems led to him having a 
myocardial infarction that caused his death, the Board 
acknowledges that the appellant, her sister, and the friend 
have some medical background in that the appellant and her 
sister or LPNs and the friend is a CNA.  Thus, their medical 
training gives them some medical competence.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

As to the appellant's sister's opinion, the Board finds that 
her observations that are the basis of her opinions are too 
remote to provide the necessary certainty to establish a 
diagnosis of myocardial infarction on the day of the 
Veteran's death or a nexus between the Veteran's service-
connected PTSD and the cause of his death.  In her April 2002 
statement, she clearly states she did not see the Veteran on 
the day of his death, but had seen and spoken with him the 
day before.  Thus, her observations as to his symptoms were 
more than 24 hours prior to his death.  Moreover, her opinion 
is not based on any objective examination of the Veteran or 
objective medical evidence indicating he was having a 
myocardial infarction.  The lack of contemporaneous objective 
medical evidence to support her opinions decreases their 
probative value.

Furthermore, her statement that "I know in my heart that 
[the Veteran] had suffered a Myocardial Infarction that in 
turn caused him to lose control and wreck his truck" is not 
a medical opinion because she fails to provide any supporting 
clinical or scientific evidence, or even personal 
observations at or near the time of the Veteran's death, to 
support her conclusion.  Thus, her statement as to the cause 
of the Veteran's death is merely speculative and lacks 
probative value.  See Bloom v. West, 5 Vet. App. 104, 145 
(1999) (A medical opinion based on speculation, without 
supporting data or other rationale, does not provide the 
required degree of medical certainty.); Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, 
fully articulated, sound reasoning for the conclusion that 
contributes probative value to a medical opinion.).  

Finally, the Board notes that the appellant's sister's 
statement as to the Veteran's state of health the day before 
his death appears to be contradicted by that of the CNA.  The 
CNA friend stated that, the day before his death, the Veteran 
tried working out in the yard and seemed to have a little 
more energy than he usually did, and that she thinks he may 
have overdone it that day thereby hastening his death.  Thus, 
it is unclear whether the facts relied upon by the sister are 
accurate, thereby further reducing the probative value of her 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (The Board may disregard a medical opinion that is 
based on facts provided that have been found to be inaccurate 
or in contradiction with the facts of record.).

As for the CNA's statement, as there is no clinical/direct 
evidence that the Veteran died of a myocardial infarction, 
her opinion that the Veteran's PTSD caused him to suffer from 
hypertension which in turn caused heart problems does not 
address the fundamental inquiry in this case, i.e., was the 
cause of the Veteran's death a myocardial infarction?  
Therefore, her opinion is inconsequential.

Finally, the Board finds that the appellant's statements are 
a mixture of lay and medical evidence.  She has submitted her 
opinion as a medical professional that the Veteran suffered a 
myocardial infarction that caused the motor vehicle accident 
that led to his death.  She bases this opinion on the fact 
that, on the day of his death, the Veteran did not get up 
until noon, his skin was grayish in color, he was suffering 
from "S.O.S." (this acronym is unknown to the Board and an 
appropriate meaning for it could not be found in any 
reference materials available), and he reported feeling the 
worse he had ever felt in his life.  

As the appellant is in LPN, her statements providing a 
medical opinion as to the Veteran's cause of death may be 
taken as competent, but are not credible given the lack of 
objective medical evidence that the Veteran suffered a 
myocardial infarction at the time or immediately prior to his 
death.  The appellant bases her opinion merely on the fact 
that the Veteran reported he felt worse than he ever had, and 
that he was pale and suffering from "S.O.S."  She says that 
he had "all the signs and symptoms of a major coronary."  
However, the appellant does not indicate the she medically 
examined the Veteran for any objective medical signs that he 
was in cardiac distress or having a myocardial infarction.  
Thus, her opinion is based solely on the Veteran's subjective 
complaints/symptoms and her visual observations.  It is not 
based upon any clinical and/or diagnostic testing, such as an 
electrocardiogram or lab results of enzyme testing, upon 
which an accurate diagnosis could be rendered.  Moreover, as 
with the sister's statements, the appellant also did not see 
the Veteran at or near the time of his death.  The appellant 
admits she last saw the Veteran before going out for the 
evening.  The Veteran's motor vehicle accident occurred at 
9:55 pm.  Thus, it appears there were at least several hours 
between the time the appellant last saw the Veteran and the 
time of his death.  As such, the appellant's medical opinion 
that the Veteran died of a myocardial infarction is merely 
speculative and does not provide the necessary degree of 
medical certainty to be probative medical evidence.  See 
Bloom v. West, supra.  As to the appellant's opinion that the 
Veteran suffered cardiac problems due to PTSD, since the 
underlying premise of her argument (i.e., that the Veteran 
died of a myocardial infarction) has not been established, 
this opinion is extraneous and does not lend itself to 
proving the claim.

As to the appellant's lay statements, such as what she was 
told by the state and local police and by her neighbor as to 
the events surrounding the motor vehicle accident and the 
Veteran's death, the Board finds them not to be credible as 
they either lack corroborating evidence or are inherently 
incredible.  The appellant states that her neighbor told her 
she saw the Veteran throw up his hands and his truck 
accelerated.  First and most importantly, the police report 
does not indicate that there were any witnesses to the 
Veteran's motor vehicle accident.  Furthermore, the Board 
finds the statement as to the neighbor witnessing the Veteran 
throwing up his hands to be inherently incredible.  It is 
clear that the Veteran's accident occurred at 9:55 pm and, 
therefore, it would have been dark outside.  Even with a 
street light, the Board finds that it would be extremely 
difficult, if not impossible, for someone not identified in 
the police reports as a witness to see inside a moving 
vehicle much less see someone throw up his hands or clutch 
his chest.  Moreover, although the neighbor could witness the 
Veteran's vehicle accelerating, as indicated, such an event 
is not recorded in the police report and the description of 
the accident.  Thus, there is no corroboration of this 
neighbor's statements as to the Veteran's vehicle 
accelerating immediately before he crashed his vehicle.  
Furthermore, even if he did, this is not sufficient evidence 
to establish that such event was caused by the Veteran 
suffering an acute myocardial infarction. 

In addition, the appellant also says she was told by the 
state and local police that the Veteran must have died from a 
heart attack because of a lack of blood from the Veteran's 
head injury and the way he accelerated prior to his death.  
She also said she was told that, when the police found the 
Veteran, he had his hands up like he was grabbing his chest.  
However, none of these statements are corroborated by the 
evidence.  The police report does not relate any of these 
facts, and the appellant has not submitted statements from 
any of the eye witnesses who told her these things.  

Finally, as for the January 2006 private medical opinion, the 
Board does not find this opinion to carry much probative 
weight.  First, the medical opinion is based upon statements 
that, as previously discussed, have been found to be 
insufficient and of little to no probative value.  Thus, the 
private medical opinion is not based on an accurate factual 
premise, and, therefore, it is of little probative value.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), citing 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. 
Brown, 5 Vet. App. 229 (1993) (stating that the Board is not 
bound to accept medical opinions that are based upon an 
inaccurate factual background).

Furthermore, this private physician states that the lay 
evidence from the appellant and her sister "suggests" that 
the Veteran "may have been" experiencing cardiac symptoms 
24 hours prior to his death.  The Board acknowledges that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay testimony is competent regarding features 
or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations 
of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Furthermore, lay evidence is considered 
competent and sufficient to establish a diagnosis of a 
condition when 1) a lay person is competent to identify the 
medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  However, in this case, the use 
of the terms "suggest" and "may have been" render the 
private physician's opinion too speculative to provide the 
necessary degree of certainty required to establish that the 
Veteran had a myocardial infarction that caused his death.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, 
as with the opinion of the Veteran's private treating 
physician, as a confirmed diagnosis of myocardial infarction 
is not one that can be based on lay statements of symptoms 
alone but requires diagnostic testing, this physician's 
statements as to the Veteran having a cardiac event or a 
myocardial infarction are speculative.  The speculative 
nature of her opinion, therefore, reduces its probative 
value.  

Further, without any supporting objective medical evidence of 
a myocardial infarction, the private physician's opinion that 
"it is as likely as not that the stress associated with [the 
Veteran's] service-connected PTSD had both a direct effect as 
well as an indirect effect via hypertension on the 
development of his cardiovascular disease . . . " is without 
merit and moot.

Rather the Board finds the most persuasive and credible 
evidence as to the cause of the Veteran's death to be the 
death certificate, and the police report, together with the 
analysis provided by two VA medical advisory opinions 
obtained from VA cardiologists in June 2003 and April 2009.  
The Board notes that the cardiologists rendering these 
opinions are associated with the Duke University Medical 
Center and the VA Medical Center in Durham, North Carolina, 
and the VA Medical Center in Portland, Oregon, respectively.  
Both of these cardiologists, after reviewing the claims file, 
rendered an opinion that it is not likely that the Veteran's 
motor vehicle accident was the result of a myocardial 
infarction.  

The cardiologist who rendered the June 2003 opinion stated 
that it is not as likely as not that the patient's motor 
vehicle accident was the result of his cardiac problems.  
Citing the Veteran's death certificate and medical records in 
support of his opinion, he stated that there is no compelling 
evidence that an acute cardiac event precipitated the motor 
vehicle accident.  

Likewise, the second cardiologist opined that it is unlikely 
(a probability of less than 50 percent) that the fatal 1999 
motor vehicle accident was the result of a cardiovascular 
problem, including hypertension or myocardial infarction.  
She bases this opinion on a review of the entire claims file 
including the January 2006 private medical opinion and the 
views expressed in the letters from the medically trained 
appellant, her sister and other friend.  She found that there 
is no objective medical evidence to establish that a 
myocardial infarction led to cardiopulmonary arrest, relying 
on the death certificate and the police report that fail to 
mention a myocardial infarction.  She dismissed the coroner's 
statement "it has come to may attention the [the Veteran] 
suffered a myocardial infarction prior to his motor vehicle 
accident on May [redacted], 1999..." because the letter does not cite 
any supporting evidence on which he based this statement and 
no autopsy was performed.  

The Board finds these medical opinions to be highly credible 
and of great probative value.  The individuals rendering 
these opinions are cardiologists.  Thus, they have 
specialized medical expertise regarding the cardiovascular 
system and illness thereof.  In addition, these opinions are 
based upon a review of the entire claims file including all 
medical and lay statements and thus are factually accurate.  
Finally, the reasoning for the medical opinions rendered are 
fully articulated and based upon sound reasoning.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes probative value to a medical 
opinion.).  

For the above reasons, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran died from a myocardial infarction.  Rather the most 
probative and credible evidence leads to the conclusion that 
the Veteran died from the head injury he sustained in the 
motor vehicle accident as was reported on his death 
certificate.  

The objective, credible and persuasive evidence clearly shows 
that the Veteran died from the head injury caused by the 
motor vehicle accident and not from a myocardial infarction 
due to hypertension.  Since the Veteran died from causes 
other than a myocardial infarction and hypertension, it would 
serve no purpose to further expound on the argument that the 
Veteran's PTSD either caused or significantly contributed to 
his death or that his death was otherwise related to his 
military service.  The preponderance of the evidence being 
against the appellant's claim, the benefit of the doubt 
doctrine does not apply.  The appellant's appeal is, 
therefore, denied.

III.  DIC Pursuant to § 1318

The Veteran's active military service was between December 
1963 and June 1976, and he died in May 1999.  Review of the 
claims file shows that he was service connected for multiple 
conditions including PTSD rated totally disabling as of June 
1, 1995.  The appellant filed her claim for DIC in late May 
1999.

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (effective 
prior to January 21, 2000), DIC benefits shall be paid to a 
deceased Veteran's surviving spouse or children in the same 
manner as if the Veteran's death is service connected when 
the following conditions are met: 1) the Veteran's death was 
not caused by his own willful misconduct; and 2) the Veteran 
was in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the Veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disability that either:  i) was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death; 
or ii) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
Veteran's discharge or release from active duty for a period  
of not less than 5 years immediately preceding death.  38 
C.F.R. § 3.22 (1999).  

The language "entitled to receive" has been interpreted by 
case law.  In Green v. Brown, 10 Vet. App. 111 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the applicable law (38 U.S.C.A. § 1318(b)) and 
regulation (38 C.F.R. § 3.22(a)), and determined that a CUE 
claim was not the sole way for a survivor to show the 
Veteran's entitlement as of the time of his death.  It was 
reasoned that the survivor had the right to attempt to 
demonstrate that the Veteran hypothetically would have been 
entitled to receive a different decision on a service 
connection related issue based on evidence in the claims 
folder or VA custody prior to the Veteran's death and the law 
then or subsequently made retroactively applicable.  

In Carpenter v. West, 11 Vet. App. 140 (1998), the Court 
reiterated that CUE was not the sole way to demonstrate § 
1318 entitlement, finding that the appellant was entitled to 
adjudication of her § 1318 "entitled to receive" claim as 
if it were a claim brought by the Veteran prior to his death 
without regard to any prior disposition of those issues 
during his lifetime.  However, the Court indicated that 38 
C.F.R. § 20.1106 appeared to preclude such consideration in 
terms of § 1318 claims.  38 C.F.R. § 20.1106 did not apply in 
this particular case (i.e., Carpenter) because the § 1318 
claim was brought before the March 1992 effective date of 
that regulation.  Prior to March 1992, 38 C.F.R. § 19.196, 
the predecessor of § 20.1106, did not preclude such 
consideration.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
determined that, where a Veteran had not filed a claim for VA 
benefits, the Veteran's surviving spouse could still file a 
claim for DIC benefits to demonstrate that the Veteran would 
have been entitled to receive VA compensation for a 100 
percent disability rating for 10 continuous years prior to 
his death.  Thus, Wingo applies where no final VA decision 
regarding the Veteran's level of disability has been made 
which would affect a survivor's claim under § 1318(b).  

The Court later stated that "a survivor of a deceased 
Veteran is eligible for DIC under § 1318(b)(1) if (1) the 
Veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time; (2) the Veteran 
would have been in receipt of a 100 percent rating for such 
time but for CUE in a final rating or BVA decision; or (3) 
if, under the specific and limited exceptions under Carpenter 
or  Wingo, the Veteran was "hypothetically" entitled to a 
100 percent disability rating for the required period of 
time."  See Marso v. West, 13 Vet. App. 260 (1999).  

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended to 
reflect VA's conclusion that 38 U.S.C. § 1318(b) authorizes 
payment of DIC only in cases where the Veteran had, during 
his lifetime, established a right to receive total service-
connected disability for the required statutory period or 
would have established such a right if not for CUE.  See 65 
Fed. Reg. 3388-3392 (Jan. 2000).  This amendment to § 3.22(a) 
defined the statutory term "entitled to receive" so as to 
exclude the "hypothetically" entitled to receive § 1318(b) 
DIC basis recognized in Wingo, Green, and Carpenter.  The 
amended regulation refers "to each specific circumstance 
where a Veteran could have had a service-connected disability 
rated totally disabling by VA but may not have been receiving 
VA compensation for such disability at the time of death. 65 
Fed. Reg. at 3390-91." Rodriquez v. Nicholson, 19 Vet. App. 
275, 285 (2005).  The Court in Rodriguez held, however, that 
the amendment to § 3.22 had an impermissible retroactive 
effect and it, therefore, does not apply to any claims filed 
before January 21, 2000.  Id. at 290.  

At the time of the Veteran's death in May 1999, entitlement 
to a 100 percent disability rating due to service-connected 
PTSD had been established.  However, such a rating was 
neither effective for a continuous period of at least 10 
years immediately preceding the Veteran's death, nor was he 
rated as such continuously since the his release from active 
duty and for at least 5 years immediately preceding his 
death.  Furthermore, there is no evidence that the Veteran 
was ever a prisoner of war.  

Thus, the appellant must allege and show that there was clear 
and unmistakable error in a prior rating decision that denied 
the Veteran a 100 percent rating for any of his service-
connected disabilities.  The record does not indicate that 
the appellant has specifically alleged that there was CUE in 
any final rating decision.  As the appellant has not raised 
this issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of 
the § 1318 analysis.  

Applying the prior regulation and relevant case law, a 
consideration of hypothetical entitlement is warranted if the 
appellant submitted her claim prior to March 4, 1992, the 
effective date of 38 C.F.R. § 20.1106, or where no final VA 
decision regarding the level of disability was made.  See 
Marso, 13 Vet. App. at 260.  The appellant filed her claim 
for DIC benefits in May 1999, which was after the March 1992 
effective date of § 20.1106.  Moreover, the Veteran had 
filed, and the RO had granted, a claim of entitlement to a 
100 percent disability rating for service-connected PTSD that 
was effective June 1, 1995.  Consequently, the exceptions in 
Carpenter and Wingo are not for application, and 
consideration of hypothetical entitlement is not warranted in 
this case.  The appeal must be denied.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


